Case: 18-13378   Date Filed: 07/24/2019   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13378
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:18-cv-02921-TCB



BRUCE EDWARD PHILLIPS, JR.,

                                                            Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION,
DEPARTMENT OF VETERANS AFFAIRS,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 24, 2019)

Before TJOFLAT, JORDAN and FAY, Circuit Judges.

PER CURIAM:
              Case: 18-13378      Date Filed: 07/24/2019   Page: 2 of 3


      Bruce Edward Phillips, Jr. appeals from the District Court’s sua sponte

dismissal of his pro se civil rights action for frivolity under 28 U.S.C. §

1915(e)(2)(B)(i), and the District Court’s denial of 31 motions as moot. In his

complaint, Phillips alleged various torts and crimes by an unspecified number of

persons. For example, Phillips alleged that someone broke into his apartment and

tore down pictures of Beyoncé Knowles, and that “Mrs. Beyoncé Knowles Carter

and her mother Mrs. Tina Knowles, who also work[ed] closely with Mr. and Mrs.

Bill and Melinda Gates, all of whom work[ed] for the CIA, regularly attend[ed]

[Phillips’s] Tai Chi and Kung Fu Martial Arts School in Washington[,] DC, and

[were] fully aware and may have been partially responsible for the break-in” at his

apartment.

      On appeal, Phillips has filed what appears to be an almost identical version

of the complaint he filed in the District Court, along with the “Addend[a]” he later

filed. He does not expressly address the District Court’s grounds for dismissing

his complaint or denying his pending motions.

      When appropriate, we will review a district court’s dismissal of a claim as

frivolous under § 1915(e)(2)(B)(i) for abuse of discretion. Napier v. Preslicka, 314
F.3d 528, 531 (11th Cir. 2002). We likewise review the dismissal of a case for

failure to comply with the rules of the court for abuse of discretion. Zocaras v.

Castro, 465 F.3d 479, 483 (11th Cir. 2006).


                                           2
              Case: 18-13378     Date Filed: 07/24/2019    Page: 3 of 3


      Phillips’s appeal fails for two reasons. First, he has abandoned any

challenge to the District Court’s order because he failed to address any of its

conclusions—he simply refiled his complaint and addenda. See Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam). Second, even if his

brief can be read as a challenge to the District Court’s order, the District Court did

not err. Phillips’s allegations are “wildly implausible,” and the District Court

correctly refused to accept them as true. See Miller v. Donald, 541 F.3d 1091,

1100 (11th Cir. 2008). The District Court also correctly determined that most of

Phillips’s allegations appeared entirely unrelated, so the defendants were

improperly joined under Federal Rule of Civil Procedure 20. See Fed. R. Civ. P.

20(a)(2).

      Accordingly, we affirm the District Court’s order.

      AFFIRMED.




                                           3